          Case 1:17-cv-01757-NONE-SAB Document 93 Filed 06/17/20 Page 1 of 1


 1

 2

 3

 4
                          UNITED STATES DISTRICT COURT
 5
                                   EASTERN DISTRICT OF CALIFORNIA
 6

 7    UNITED STATES OF AMERICA, et al.,                Case No. 1:17-cv-01757-NONE-SAB

 8                   Plaintiffs,                       ORDER DISCHARGING ORDER
                                                       REQUIRING RELATOR TO SHOW CAUSE
 9            v.                                       WHY DEFENDANT INVACARE
                                                       CORPORATION SHOULD NOT BE
10    DYNAMIC MEDICAL SYSTEMS, LLC, et                 DISMISSED FROM THIS ACTION FOR
      al.,                                             FAILURE TO SERVE IN COMPLIANCE
11                                                     WITH FEDERAL RULE OF CIVIL
                     Defendants.                       PROCEDURE 4(m)
12
                                                       (ECF Nos. 90, 92)
13

14
              On June 8, 2020, an order issued requiring Thomas Turner (“Relator”) to show cause
15
     why Invacare Corporation should not be dismissed from this action for failure to serve in
16
     compliance with Rule 4(m) of the Federal Rules of Civil Procedure. On June 12, 2020, a
17
     summons was returned executed for Invacare Corporation and a response to the order to show
18
     cause was filed. Upon review of the response, and since service has now been effected, the June
19
     8, 2020 order requiring relator to show cause why Defendant Invacare Corporation should not be
20
     dismissed for failure to serve is HEREBY DISCHARGED.
21

22 IT IS SO ORDERED.

23
     Dated:     June 16, 2020
24                                                     UNITED STATES MAGISTRATE JUDGE

25

26
27

28


                                                   1
